Citation Nr: 1725998	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder other than posttraumatic stressor disorder (PTSD) and other specified stressor-related disorder, to specifically include major depressive and anxiety disorders.

2. Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD) and to also include as secondary to service-connected psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran filed a timely Notice of Disagreement (NOD) in October 2008. The RO issued a Statement of the Case (SOC) in February 2010. The Veteran subsequently perfected his appeal with a VA Form 9 in March 2010.

The Veteran testified at a Board hearing before a Veterans Law Judge in June 2015. The Veterans Law Judge who held the June 2015 hearing was no longer available to participate in the decision. The Veteran was informed of this fact as well as of his right to have another hearing before a different Veterans Law Judge in a May 2016 letter. The same letter notified the Veteran that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly. The Veteran did not respond to the May 2016 letter. The Board therefore assumed that he did not wish to have another hearing and proceeded with adjudication of his claim.

This appeal was previously before the Board in September 2015.  At that time, the Board remanded for further development. The case returned to the Board in August 2016 at which time the Board granted service connection for "other specified stressor-related disorder." The issues of service connection for CAD and a psychiatric disorder other than PTSD and other specified stressor-related disorder were remanded for additional development. 

In an August 2016 rating decision, the RO essentially expanded the grant of service connection for other specified stress-related disorder to include other specified anxiety disorder with depression, evaluated as 30 percent disabling, effective from April 11, 2007, the date of the Veteran's original claim.  The 30 percent rating for this disability, as reclassified, was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9410.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. In light of the expanded grant of service connection for other specified stress-related disorder, characterized as "other specified anxiety disorder with depression," in an August 2016 rating decision, there is no longer a question or controversy regarding the benefit sought as to the issue of entitlement to service connection for a psychiatric disorder other than posttraumatic stressor disorder (PTSD) and other specified stressor-related disorder, to specifically include major depressive and anxiety disorders.

2. A heart disorder, including coronary artery disease, was first clinically demonstrated years after the Veteran's active military service and is not shown to be related thereto or to the Veteran's service-connected other specified anxiety disorder with depression.


CONCLUSION OF LAW

1. There is no longer an issue of fact or law before the Board pertaining to the claim of entitlement to service connection for a psychiatric disorder other than posttraumatic stressor disorder (PTSD) and other specified stressor-related disorder, to specifically include major depressive and anxiety disorders. 38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).

2. The criteria for establishing service connection for a heart disorder, to include coronary artery disease, including on a secondary basis, are not met.  38 C.F.R. § 1101, 1112, 1113, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).

VA's duty to notify was satisfied by a letter in May 2007. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran was provided a VA medical examination, including an opinion, in January 2016 as well as an addendum opinion in October 2016.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Entitlement to service connection for a psychiatric disorder other than posttraumatic stressor disorder (PTSD) and other specified stressor-related disorder, to specifically include major depressive and anxiety disorders.

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans. 38 U.S.C.A. § 511 (a) (West 2016). All questions in a matter which under section 38 U.S.C.A. § 511 (a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary. Final decisions on such appeals shall be made by the Board. Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation. 38 U.S.C.A. § 7104 (a) (West 2016).

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2016).

In this context, the Board observes that in August 2016 the Board decided to grant service connection for "other specified stressor-related disorder." Subsequently, in an August 2016 rating decision, the RO essentially granted service connection for "other specified anxiety disorder with depression", by reclassifying the service-connected "other specified stressor-related disorder" as a single condition. 

The Board has reviewed the available evidence. The Veteran underwent a VA psychiatric examination in January 2016. In that examination, the Veteran was diagnosed with an "other specified stress-related disorder." The examiner noted under that diagnosis that the Veteran met the Criterion A standards for at least two of his claimed stressors, including a racial riot wherein an African-American soldier was jailed and lit his bedding on fire and also witnessing a young Korean girl being hit by a garbage truck and her body was subsequently thrown on top of the garbage. After examination, the examiner concluded that the Veteran had experienced at least one Criterion A item while in the military. He met the intrusion, avoidance and arousal/reactivity criteria but not the negative cognitions/mood criteria [for a diagnosis of PTSD], and the symptoms resulted in minimal psychosocial and occupational impact but some psychological distress. His symptoms were noted as well-controlled by medication. The examiner opined that the Veteran's above listed symptoms of "other specified stressor-related disorder" were at least as likely as not caused by or aggravated by his military service.

Based upon that evidence, and resolving reasonable doubt in the Veteran's favor, the Board found that service connection for other specified stressor-related disorder was warranted based on the evidence of record. 

In the August 2016 remand, the Board noted that the Veteran had diagnoses of major depressive and anxiety disorders reflected in his private and VA treatment records. The Board noted that the January 2016 VA examination which diagnosed the Veteran with other specified stressor-related disorder did not discuss whether the Veteran had diagnoses of major depressive or anxiety disorders and if so whether such were related to military service. Thus, the Board remanded for an addendum opinion on that question. 

Following the Board's remand and before the completion of the addendum opinion, the RO expanded the grant service connection for other specified stress-related disorder, characterized as other specified anxiety disorder with depression, which, in effect, encompassed the remaining psychiatric issues on appeal.

Nonetheless, an addendum opinion was provided in October 2016. In that addendum, the examiner explained that the diagnosis, "neurosis," no longer exists in the current Diagnostic and Statistical Manual. She explained that in the past, mental health diagnoses were divided into two general categories, psychotic disorders and neuroses. Psychotic disorders were classified as mental health disorders that involve audio/visual hallucinations, delusions, catatonia, and paranoia. The term neurosis was used to indicate almost all other mental health diagnoses, including many different diagnoses in the mood and anxiety disorder categories.  Because the meaning of the diagnosis of neurosis was so broad, the examiner stated that she could not opine whether the Veteran was being diagnosed with some other anxiety or depressive disorder. In other words, because neurosis is such a general term, it could have meant almost any mental health diagnosis that was not a psychotic disorder. The examiner stated that there was no disagreement between the diagnosis she assigned in the January 2016 VA opinion and the old nomenclature of neurosis. The examiner stated that the diagnosis of other specified trauma-related disorder is the new DSM-5 nomenclature for the pattern of symptoms and psychosocial distress the Veteran is reporting and that it was at least as likely as not that this was caused or exacerbated by the traumatic experiences the Veteran reported during his military service. 

Overall, the evidence establishes that the Veteran suffers from a psychiatric disorder variously diagnosed as other specified stress-related disorder that manifests with symptoms of anxiety and depression.  As such, the RO's characterization of the Veteran's psychiatric disability as "other specified anxiety disorder with depression" under Diagnostic Code 9410 fully captures the Veteran's medical diagnoses and reported symptoms.

As a result, there is no longer a question or controversy remaining regarding the benefit sought as to the issue of entitlement to service connection for a psychiatric disorder other than posttraumatic stressor disorder (PTSD) and other specified stressor-related disorder, to specifically include major depressive and anxiety disorders. Accordingly, the appeal is dismissed. 

III. Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD) and to also include as secondary to service-connected psychiatric disorder.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. § 1110. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303 (b). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377.

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2014). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this matter, the Veteran contends that he has a heart disorder, to include CAD, which is caused or aggravated by his service-connected psychiatric disorder.  
The Veteran was afforded a VA examination for his heart condition in January 2016. At that time the examiner noted that the Veteran had a diagnosis of coronary artery disease and had received a coronary artery bypass graft (CABG).  The Veteran stated that he understood that stress and anxiety tied in with his heart condition and reported to the examiner that he was under significant stress during the years he served in the Air Force. The Veteran reported issues with weakness, fatigue, and shortness of breath leading up to his evaluation for a cardiac condition and his subsequent diagnosis. The Veteran stated that he underwent stress testing and subsequent heart catherization prior to his CABG. The Veteran reported that he had undergone addition heart catherizations since the CABG procedure but that no stents had been required.

The examiner noted that there were no post service records from the Veteran's separation from service in 1972 until 2004, the year the Veteran was diagnosed with a heart condition. The examiner reported that initial treatment records from the Veteran's cardiologist, Dr. V., dated August 2004 indicated a history of anxiety, depression, hyperlipidemia, and tobacco abuse. The report indicated as a risk factor that the Veteran had previously smoked a pack of cigarettes a day. In providing an etiology for the Veteran's CAD, the examiner noted treatment records indicated medically recognized risk factors of hyperlipidemia, tobacco abuse, male gender, and age greater than 50 at onset. 

The Veteran opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event, or illness. As rationale, the examiner explained that the Veteran had medically recognized risk factors for the development of coronary heart disease (CHD), also known as coronary artery disease. The available medical treatment records at the time of the Veteran's CAD diagnosis indicated these risk factors as hyperlipidemia and tobacco abuse. The examiner explained that many individuals in the general population have at least one or more risk factor for CHD and that over 90 percent of CHD occurs in individuals with at least one risk factor. The examiner stated that there is no evidence of record which documents that the general stresses of military service contributed to the Veteran's diagnosed coronary artery disease. 

The examiner further opined that it was less likely than not (less than 50 percent probability) that the Veteran's CAD was aggravated beyond its natural progression by his claimed mental health condition. As rationale she explained that the treatment records of evidence start in 2004, the same year as the Veteran's diagnosis of CAD and that they do not contain details regarding the Veteran's mental health condition, triggers for that condition or the date of an initial diagnosis for the condition. 

The Board notes that the evidence of record contains no complaints of any heart conditions in service or until many years after service, with the first diagnosis being in 2004, more than 30 years after the Veteran's separation from service. Additionally, the Board finds probative the opinion of the January 2016 VA examiner. The examiner provided a rationale in support of her opinion, with clear conclusions, supporting data, and reasoned medical explanations.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Notably, there is no contrary medical evidence of record. Therefore, service connection cannot be established. 

The Board has also considered the Veteran's lay statements in evaluating his claim.  In this regard, he is competent to report symptoms that require personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to provide an opinion as to the etiology of his heart disorder and whether it was caused or aggravated beyond its natural progression.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer.)

In this regard, the Veteran's statements as to the relationship between his CAD, his military service, and his service-connected psychiatric disorder are not within the realm of knowledge of a layperson.  As such, there is no indication that the Veteran possesses such specialized knowledge, and therefore, he is not competent in this regard. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords his statements regarding the nature and etiology of his heart disorder no probative weight compared to the detailed VA medical opinion against the claim. 

For the reasons and bases discussed above, the Board concludes that the Veteran's heart disorder manifested many years after service and has not been shown to have been caused or aggravated by his service-connected psychiatric disorder. Accordingly, service connection for a heart disorder to include CAD is denied. 



ORDER

The appeal of entitlement to service connection for a psychiatric disorder other than posttraumatic stressor disorder (PTSD) and other specified stressor-related disorder, to specifically include major depressive and anxiety disorders, is dismissed.

Entitlement to service connection for a heart disorder, including coronary artery disease, to include as secondary to service-connected psychiatric disorder, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


